 

--------------------------------------------------------------------------------


EXHIBIT 10.33


NOTE SALE AGREEMENT


Note Sale Agreement dated as __________ ___, _____ (this “Agreement”) by and
between JPMorgan Chase Bank, N.A. (the “Seller”) and [Gerald J. Burnett]
[and]  [Gerald J. Burnett and Marjorie J. Burnett as trustees of The Gerald J.
Burnett and Marjorie J. Burnett Revocable Trust] (individually, or if more than
one, collectively, the “Buyer”).


The Seller is the holder of the Amended and Restated Revolving Credit Promissory
Note (Libor/Prime) dated as of December 22, 2008 executed and delivered by
Avistar Communications Corporation, a Delaware corporation (the “Borrower”), to
the Seller (as from time to time may be amended, restated or otherwise modified,
the “Note”).


The Seller and the Borrower are parties to an Amended and Restated Security
Agreement dated as of December 22, 2008 by which the Borrower, among other
things, granted the Seller security interests in the “Collateral” (as defined
therein) to secure the Borrower’s obligations under the Note (as from time to
time may be amended, restated or otherwise modified, the “Security Agreement”).


To induce the Seller to accept the Note, the Buyer [and [Gerald J. Burnett]
[Gerald J. Burnett and Marjorie J. Burnett as trustees of The Gerald J. Burnett
and Marjorie J. Burnett Revocable Trust] (the together with the Buyer the
“Guarantors”)] delivered to the Seller its Amended and Restated Guaranty dated
as of December 22, 2008,  (as from time to time may be amended, restated or
otherwise modified, the “Guaranty”) in which the [Buyer] [Guarantors] guaranteed
payment and performance of the Note (reference is made to the Guaranty for a
complete statement of its terms and conditions).


The Seller has made a demand for payment under the Guaranty, and the Buyer has
elected to purchase the Loan by executing and delivering to the Seller this
Agreement on or before the Due Date (the “Offer”).


NOW THEREFORE, the Buyer (and if more than one, jointly and severally) and the
Seller agree as follows:


1.  
Definitions:  The following terms shall be defined as follows:



 
1.1
“Banking Day” means any day on which commercial banks are not authorized or
required to close in New York City.



1.2  
“Closing” means the simultaneous delivery by the Seller and the Buyer of
documents and funds, and the performance of the acts herein provided to be
performed at the Closing.



1.3  
“Closing Date” means the first (1st) Banking Day after the Seller’s receipt of
the Offer, unless the Seller, in its discretion, deems it necessary to extend
such time.



1.4  
“Due Date” has the meaning given such term in the Guaranty.



1.5  
“Facility Documents” has the meaning given such term in the Note.



1.6  
“Loan” means the Note and the Security Agreement and the Seller’s rights
thereunder.



1.7  
“Note Purchase Price” means the principal amount outstanding under the Note as
of the Closing Date, together with any interest thereon, and any costs and
expenses under any Facility Document, all as calculated by the Seller.



2.  
Terms and Conditions of Sale:  The Seller agrees to sell, assign, transfer, and
convey to the Buyer, on the terms and conditions set forth in this Agreement,
all the right, title, and interest of the Seller, as of the Closing Date, in and
to the Loan.  The Buyer acknowledges and agrees (a) that the Seller’s sale of
the Loan to the Buyer is irrevocable and (b) that the Buyer shall have no
recourse to the Seller.



3.  
Note Purchase Price:  The Buyer shall pay to the Seller, by 2:00 p.m. (New York
City time), by cashier's check or wire transfer, the amount of the Note Purchase
Price.  All payments of the Note received by the Seller before the Closing Date
shall belong to the Seller.  All payments of the Note received by the Seller on
or after the Closing Date shall belong to the Buyer.  In the event that a draft
the Seller has received in payment of the Note is dishonored after the Closing
Date, an adjustment to the Note Purchase Price in the Seller's favor shall be
made upon notification by the Seller to the Buyer that the check has been
dishonored, and the Buyer shall promptly forward that amount to the Seller.



4.  
Place of Closing:  The Closing shall be held at the Seller's offices located at
270 Park Avenue, New York, New York, or such other place as may be
practicable.  The Closing shall, at the Seller's option, be either by telephone,
confirmed by letter or wire, or conducted in person at the place designated by
the Seller.



5.  
Endorsement and Delivery:  The Seller agrees to endorse the Note, and deliver
the endorsed Note to the Buyer, as soon as practicable after the Closing
Date.  The endorsement will be in the following form:



For value received, pay to the order of [Gerald J. Burnett] [and]  [Gerald J.
Burnett and Marjorie J. Burnett as trustees of The Gerald J. Burnett and
Marjorie J. Burnett Revocable Trust] without recourse and without any
representation or warranty either express or implied in fact or by law.


JPMORGAN CHASE BANK, N.A.


By:                                                   
                                                          Name:
                                                          Title:

After the Closing, the Seller agrees to execute and deliver to the Buyer any
such documents or instruments reasonably requested by Buyer to transfer to
Buyer all right, title and interest of Seller in and to the Loan, provided that
(i) the Buyer prepares such documents or instruments at its expense and (ii) the
Buyer provides such documents or instruments to the Seller within thirty (30)
days after the Closing


6.  
Representations, Warranties and Agreements of the Buyer:  The Buyer represents,
warrants and agrees as follows:



6.1  
The Buyer will not violate any laws relating to unfair credit collection
practices in connection with the Loan.  The Buyer will indemnify the Seller and
hold the Seller harmless from and against any and all claims, demands, losses,
damages, penalties, fines, forfeitures, judgments, legal fees and any other
costs, fees, and expenses heretofore or hereafter incurred by the Seller as a
result of (i) a breach by the Buyer of the aforesaid agreement or (ii) any
claim, demand or assertion that the Buyer or the Seller was in any way involved
in or had in any way authorized any unlawful collection practices in connection
with the Loan or (iii) any claim, demand or assertion by the Borrower in
connection with the Loan.  The Buyer agrees to notify the Seller within three
(3) Banking Days of notice or knowledge of any such claim or demand.



6.2  
The Buyer will not institute any legal action in the name of the Seller or
continue to prosecute in the name of the Seller any pending legal action nor
shall the Buyer intentionally or unintentionally, through misrepresentation or
nondisclosure, mislead or conceal that the Buyer’s ownership of the Loan
following the Closing.  The Buyer acknowledges that there is no adequate remedy
at law for violation of this subparagraph and consents to the entry of an order
by a court of competent jurisdiction enjoining any violation or threatened
violation of the provisions of this subparagraph.  The Buyer will indemnify the
Seller and hold the Seller harmless from and against any and all claims,
demands, losses, damages, judgments, legal fees and any other costs, fees and
expenses heretofore or hereafter incurred by the Seller as a result of a breach
by the Buyer of the aforesaid agreement.



6.3  
The Buyer’s decision to purchase the Loan is based upon the Buyer's own
independent evaluation.  The Buyer has made such independent investigation as
the Buyer deems to be warranted into the nature, validity, enforceability,
collectibility, and value of the Loan and all other facts it deems material to
its purchase, and is entering into this transaction herein provided for, solely
on the basis of that investigation and the Buyer's own judgment, and is not
acting in reliance on any representation of, or information furnished by the
Seller and acknowledges that no employee or representative of the Seller has
been authorized to make any statements or representations other than those
specifically contained in this Agreement.  The Buyer hereby waives any right or
cause of action it might now or in the future have against the Seller as a
result of its purchase of the Loan.



6.4  
The Buyer (i) is able to bear the economic risk associated with the purchase of
the Loan, (ii) has adequate information concerning the business and financial
condition of the Borrower or any third party to make an informed decision
regarding the purchase of the Loan, (iii) has such knowledge and experience so
as to be aware of the risks and uncertainties inherent in the purchase of rights
and assumption of liabilities of the type contemplated in this Agreement and
(iv) has independently and without reliance upon the Seller, and based on such
information as the Buyer has deemed appropriate, made its own analysis and
decision to enter into this Agreement.  The Buyer acknowledges that the Seller
has not given the Buyer any investment advice, credit information or opinion on
whether the purchase of the Loan is prudent.



6.5  
The Buyer has full power and authority to execute, deliver and perform its
obligations under, this Agreement and is authorized to enter into this
Agreement.  All laws, rules and regulations to which the Buyer may be subject
have been duly complied with.  This Agreement has been duly and validly executed
and delivered by the Buyer and constitutes the legal, valid, and binding
obligation of the Buyer, enforceable against the Buyer in accordance with its
terms, except that such enforceability may be limited by bankruptcy, insolvency,
or other similar laws of general applicability affecting the enforcement of
creditors’ rights generally and by the court’s discretion in relation to
equitable remedies.



6.6  
The Buyer is an “accredited investor” as that term is defined by the Securities
Act of 1933, as amended.  The Buyer has such knowledge and experience in
financial and business matters, relating to the ownership and collection of loan
assets, that it is capable of evaluating the merits and risks of a prospective
investment in the Loan.  The Buyer acknowledges that the Loan may have limited
or no liquidity and it has the financial capability to hold the Loan for an
indefinite period of time and to bear the economic risks of, including a
complete loss of its investment in, the purchase and acquisition of the Loan.



7.  
No Recourse or Warranty, Etc.:  The sale of the Loan is made by the Seller
without any representation or warranty either express or implied in fact or by
law.  Any other provisions of this Agreement to the contrary notwithstanding,
the Seller and the Buyer agree that no guarantee of any kind or type whatsoever,
whether made by public, private or governmental entity, is purchased, acquired,
assumed, or in any other manner transferred or conveyed to the Buyer pursuant to
this Agreement.  Further, the Seller has not, does not and will not make any
representations or warranties with regard to compliance with any, rules,
regulations, orders or requirements.  The Buyer acknowledges and agrees that the
sale and assignment of the Loan is made without recourse or warranty.  The
Seller makes no warranties, covenants or representation of any sort or in any
manner with regard to the Loan, except that the Seller is the owner and holder
of all rights in the Loan to be sold and assigned and is authorized to
consummate such sale by virtue of such rights and capacity.



8.  
Files and Records: The Buyer further agrees as follows:



8.1  
The Buyer agrees to abide by all applicable state and federal laws, rules and
regulations regarding the handling and maintenance of all documents and records
relating to the Loan purchased hereunder including, but not limited to, the
length of time such documents and records are to be retained.



8.2  
After transfer of documents or files to the Buyer pursuant to the terms of this
Agreement, the Buyer agrees that the Seller shall have the continuing right to
use, inspect, and make extracts from or copies of any such documents or records,
upon the Seller's reasonable notice to the Buyer.



8.3  
The Buyer further agrees to allow the Seller the possession, custody and use of
original documents for any lawful purpose and upon reasonable terms and
conditions.



8.4  
Before destruction or disposition of any documents or files transferred
hereunder, the Buyer agrees to give reasonable notice to the Seller and to allow
the Seller, at its own expense, to recover the same from the Buyer.



9.  
Notice Of Claim:  The Buyer shall immediately notify the Seller of any claim,
threatened claim, or any litigation against the Seller which may come to its
attention.



10.  
Notices:  Unless otherwise agreed in writing, notices shall be given to the
Seller and the Buyer at their telecopier numbers (confirmed by telephone to
their telephone numbers) or addresses set forth in the signature page of this
Agreement, or such other telecopier (and telephone) number or address
communicated in writing by either such party to the other.  Notices to the Bank
shall be effective upon receipt.



11.  
Use of the Seller Name:  The Buyer agrees that it will not use or permit the
use by its agents, successors or assigns, of any name or combination of letters
which is similar to “JPMorgan Chase Bank, N.A.”, “Chase” or "JPMCB."   The Buyer
will not represent or imply that it is affiliated with, authorized by, or in any
way related to the Seller.



12.  
Severability:  Each part of this Agreement is intended to be severable.  If any
term, covenant, condition or provision hereof is unlawful, invalid, or
unenforceable for any reason whatsoever, such illegality, invalidity, or
unenforceability shall not affect the legality, validity, or enforceability of
the remaining parts of this Agreement, and all such remaining parts hereof shall
be valid and enforceable and have full force and effect as if the invalid or
unenforceable part had not been included.



13.  
Construction:  Unless the context otherwise requires, singular nouns and
pronouns, when used herein, shall be deemed to include the plural and vice
versa, and impersonal pronouns shall be deemed to include the personal pronoun
of the appropriate gender.



14.  
Assignment:  This Agreement and the terms, covenants, conditions, provision,
obligation, undertaking, rights and benefits hereof, shall be binding upon, and
shall inure to the benefit of, the undersigned parties and their respective
heirs, executors, administrators, representatives successors, and assigns.  This
Agreement shall not be assigned without the Seller's prior written consent.



15.  
Prior Understandings:  This Agreement supersedes any and all prior discussions
and agreements between the Seller and the Buyer with respect to the purchase of
the Loan and other matters contained herein, and this Agreement contains the
sole and entire understanding between the parties hereto with respect to the
transactions contemplated herein.



16.  
Survival:  Each and every covenant made by the Buyer or the Seller in this
Agreement shall survive the Closing and shall not merge into the closing
documents, but instead shall be independently enforceable.



17.  
Governing Law; Jurisdiction:  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.  The Buyer consents to the
nonexclusive jurisdiction and venue of the state or federal courts located in
such state.  In the event of a dispute hereunder, suit may be brought against
the Buyer in such courts or in any jurisdiction where the Buyer or any of its
assets may be located.  Service of process by the Seller in connection with any
dispute shall be binding on the Buyer if sent to the Buyer by registered mail at
the address(es) specified above or to such further address(es) as the Buyer may
specify to the Seller in writing.



18.  
Counterparts: This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument.





 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Seller and the Buyer have executed this Agreement by
their duly authorized officers as of the date first set forth above.




JPMORGAN CHASE BANK, N.A.






By:           
Name:
Title:


Address for Notices to the Bank:


JPMorgan Chase Bank, N.A.
Private Bank Credit
Attn: Arn Welles
345 Park Avenue, Floor 04
New York, NY 10154-0004
Telecopier:  (212) 464-2531
Telephone:  (212) 464-1883




With a courtesy copy to


JPMorgan Chase Bank, N.A.
Attn:  Nancy A. Sheppard
560 Mission Street, 19th floor
San Francisco, CA 94105
Telecopier:  (415) 315-8272
Telephone:  (415) 315-8285








____________________________________________
Gerald J. Burnett


Address for notices:
202 Camino Al Lago
Atherton, CA 94027
Telecopier:  (650) 322-2060
Telephone:  (650) 322-2060




Gerald J. Burnett and Marjorie J. Burnett , as Trustee for
The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust




By:           
Gerald J. Burnett


By:           
Marjorie J. Burnett






Address for notices:
c/o Gerald J. Burnett
202 Camino Al Lago
Atherton, CA 94027
Telecopier:  (650) 322-2060
Telephone:  (650) 322-2060





--------------------------------------------------------------------------------






State of _________
)

) ss.:
County of ________
)



On the ____ day of ____________ in the year 200__, before me, the undersigned,
personally appeared Gerald J. Burnett, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.


____________________________________
Notary Public
State of _________
)

) ss.:
County of ________
)



On the ____ day of ____________ in the year 200__, before me, the undersigned,
personally appeared Marjorie J. Burnett, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.


____________________________________
Notary Public

Note Sale Agreement Amended and Restated 002 CUMMBLK
 
 

--------------------------------------------------------------------------------

 
